                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         NIKOLAS EMANUEL PITTS,
                                  11                                                    Case No. 21-01841 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     LUJAN, Officer, et al.,
                                  15                  Defendants.
                                  16

                                  17          Plaintiff an inmate at the Contra Costa County Jail, West County Detention Facility,
                                  18   filed a pro se civil rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. This matter was
                                  19   originally assigned to the Honorable Magistrate Judge Sallie Kim, to which Plaintiff filed
                                  20   consent. Dkt. No. 3, 5. On April 7, 2021, Judge Kim screened the complaint and found it
                                  21   failed to set forth sufficient facts to state a claim. Dkt. No. 7. Judge Kim dismissed the
                                  22   complaint with leave to amend within twenty-eight days of the court order, i.e., no later
                                  23   than May 5, 2021. Id. at 4. Plaintiff was advised that failure to file a proper amended
                                  24   complaint within the designated time would result in the dismissal of this action. Id. The
                                  25   matter was reassigned to this Court on May 25, 2021. Dkt. Nos. 8, 9.
                                  26          The deadline for Plaintiff to comply with the last court order has passed. Because
                                  27   Plaintiff has failed to file an amended complaint in the time provided to correct the
                                  28   deficiencies in the original complaint, this action is DISMISSED with prejudice for failure
                                   1   to state a claim for relief.
                                   2            The Clerk shall terminate all deadlines and close the file.
                                   3            IT IS SO ORDERED.
                                   4   Dated: _____________________
                                                5/27/2021                                        ________________________
                                                                                                 EDWARD J. DAVILA
                                   5
                                                                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\EJD\CR.21\01841Pitts_dism.no-amcompl.docx

                                  26

                                  27

                                  28                                                         2
